Name: 2010/316/: Council Decision of 3Ã June 2010 establishing the position to be adopted on behalf of the European Union within the Food Aid Committee as regards the extension of the Food Aid Convention 1999
 Type: Decision
 Subject Matter: cooperation policy;  international affairs
 Date Published: 2010-06-10

 10.6.2010 EN Official Journal of the European Union L 142/7 COUNCIL DECISION of 3 June 2010 establishing the position to be adopted on behalf of the European Union within the Food Aid Committee as regards the extension of the Food Aid Convention 1999 (2010/316/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 214(4) and Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Food Aid Convention 1999 was concluded on behalf of the European Community by Council Decision 2000/421/EC (1) and extended by decisions of the Food Aid Committee in June 2003, June 2005, June 2007, June 2008 and June 2009 so as to remain in force until 30 June 2010. (2) The Grains Trade Convention 1995 remains in force until 30 June 2011. (3) The Food Aid Convention 1999 expires on 30 June 2010 and the question of its renewal will be formally addressed at the 102nd Session of the Food Aid Committee on 4 June 2010. (4) At the 101st Session of the Food Aid Committee, on 9 December 2009, some members expressed their willingness to extend the Food Aid Convention 1999 for another year until 30 June 2011. The European Union took the position that it would work towards taking a decision in June 2010 as to the future of the Food Aid Convention 1999 and that preparations could be started immediately without any prejudice to the formal position that would be communicated at the 102nd Session of the Food Aid Committee in June 2010. (5) There are two possible scenarios for which the European Union should prepare a position in view of the 102nd Session of the Food Aid Committee: (a) discussions among members of the Food Aid Committee on the future of the Food Aid Convention 1999 have achieved significant progress (i.e. there is reasonable expectation that renegotiation of the Food Aid Convention 1999/negotiation of a future Convention will start in the course of 2010), by the 102nd Session of the Food Aid Committee, in which case an extension of the Food Aid Convention 1999 for one more year would be most appropriate. The Commission would then initiate the procedure laid down in Article 218 of the Treaty on the Functioning of the European Union recommending that the Council authorise the opening of negotiations and adopt negotiating directives; or (b) discussions among members of the Food Aid Committee on the future of the Food Aid Convention 1999 have not achieved significant progress by the 102nd Session of the Food Aid Committee, in which case an extension of the Food Aid Convention 1999 for one more year would not be appropriate, and the Commission, on behalf of the European Union and its Member States, should formally oppose the emergence of a consensus in the Food Aid Committee favouring an extension of the Food Aid Convention 1999. (6) The Commission, which represents the European Union in the Food Aid Committee, should therefore be authorised by a Council Decision to either favour an extension of the Food Aid Convention 1999 for one year, i.e. until 30 June 2011, if the condition set out in paragraph 5(a) is met, or, if that is not the case, oppose a consensus in the Food Aid Committee favouring such an extension, HAS ADOPTED THIS DECISION: Article 1 The position of the European Union within the Food Aid Committee shall be to favour the extension of the Food Aid Convention 1999 for a period of one year, i.e. until 30 June 2011, provided that discussions among members of the Food Aid Committee on the future of the Food Aid Convention 1999 have achieved significant progress (i.e. there is a reasonable expectation that renegotiation of the Food Aid Convention 1999/negotiation of a future Convention will start in the course of 2010), by the 102nd Session of the Food Aid Committee on 4 June 2010. If that condition is not met, the position of the European Union shall be formally to oppose the emergence of a consensus in the Food Aid Committee favouring an extension of the Food Aid Convention 1999, pursuant to Rule 13 of the Rules of Procedure of the Food Aid Committee. Article 2 The Commission is hereby authorised to express one of the positions set out in Article 1 within the Food Aid Committee. Done at Luxembourg, 3 June 2010. For the Council The President A. PÃ REZ RUBALCABA (1) OJ L 163, 4.7.2000, p. 37.